Order entered July 23, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00285-CV

             IN THE INTEREST OF A.B. AND A.B., CHILDREN

                   On Appeal from the 245th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-83116

                                     ORDER

      By letter dated May 18, 2021, we directed appellant to file written

verification she had requested and paid, or made arrangements to pay, for the

reporter’s record. We further cautioned appellant that failure to comply could

result in the appeal being submitted without the record. The letter, however, was

inadvertently sent as court reporter Ramona Gonzalez informed the Court on May

12, 2021 that no record exists. Accordingly, the letter may be disregarded.

      As the clerk’s record has been filed and no reporter’s record exists, we

ORDER appellant to file her opening brief no later than August 23, 2021.

                                             /s/   CRAIG SMITH
                                                   JUSTICE